565 F.3d 343 (2009)
Darryl A. ROBINSON, Plaintiff-Appellant,
v.
Unknown LIVINGSTON, Defendant-Appellee.
No. 09-1119.
United States Court of Appeals, Sixth Circuit.
April 29, 2009.
Before: BOYCE F. MARTIN, JR., Circuit Judge.

ORDER
This court entered an order on February 6, 2009, directing the appellant to show cause within twenty-one days why the appeal *344 should not be dismissed for failure to comply with Fed. R.App. P. 4(a). The appellant failed to respond.
The documents before this court reflect that the decision of the district court was entered on December 12, 2008. The time for filing a notice of appeal runs from entry of the judgment. See Fed. R.App. P. 4(a)(1). Because no separate judgment was entered by the district court as required by Fed.R.Civ.P. 58(a)(1), the judgment is treated as filed 150 days after entry of the decision. See Fed. R.App. P. 4(a)(7)(A)(ii). Accordingly, the notice of appeal was timely filed on January 14, 2009. See Fed. R.App. P. 4(a), and 26(a).
It is ordered that the show cause order is withdrawn.